NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KADEA ESSO SOLITOKI,                            No.    14-73430

                Petitioner,                     Agency No. A078-438-284

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 6, 2017**
                                 Pasadena, California

Before: M. SMITH, MURGUIA, and NGUYEN, Circuit Judges.

      Kadea Esso Solitoki, a citizen of Togo, petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision dismissing his appeal of the Immigration

Judge’s (“IJ”) decision finding him (1) removable under

8 U.S.C. § 1182(a)(7)(A)(i)(I), as an alien not in possession of a valid, unexpired


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
visa; and (2) ineligible for special-rule cancellation of removal under the Violence

Against Women Act (“VAWA”), 8 U.S.C. § 1229b(b)(2), as an alien who has been

“battered or subjected to extreme cruelty” by his spouse. We have jurisdiction to

review the BIA’s final order of removal and denial of § 1229b(b)(2) relief under

8 U.S.C. § 1252. See Hernandez v. Ashcroft, 345 F.3d 824, 835 (9th Cir. 2003).

We review de novo the BIA’s legal determinations. Kyon Ho Shin v. Holder, 607

F.3d 1213, 1216 (9th Cir. 2010). Questions of fact, including the BIA’s decision

that Solitoki was not subjected to extreme cruelty, are reviewed for substantial

evidence. See Hernandez, 345 F.3d at 832, 837.

      1. The IJ did not err in permitting DHS to amend the charge of removability

during the final merits hearing of Solitoki’s removal proceedings. Under DHS

regulations, DHS may lodge additional or substituted charges of removability at

any time during removal proceedings, 8 C.F.R. § 1003.30, and Solitoki cites no

authority to support his claim that the IJ’s questioning was otherwise improper.

See Pangilinan v. Holder, 568 F.3d 708, 709 (9th Cir. 2009) (“[I]t is critical that

the IJ scrupulously and conscientiously probe into, inquire of, and explore for all

the relevant facts.”) (citation and internal quotation marks omitted). As Solitoki

does not otherwise challenge the merits of the IJ’s finding that he is removable

under 8 U.S.C. § 1182(a)(7)(A)(i)(I), we will deny the petition on this ground.

      2. Substantial evidence supports the BIA’s conclusion that Solitoki failed to


                                          2
show that he had been subjected to extreme cruelty for the purposes of 8 U.S.C.

§ 1229b(b)(2). Solitoki’s ex-wife left her daughter alone with Solitoki for long

periods of time, used drugs, mocked Solitoki in public and private, threatened to

withdraw her support for his lawful permanent resident application, spent his

money, and destroyed his credit. Taken together, these actions do not constitute

the type of extreme emotional abuse or manipulative control tactics that would

compel a finding of “extreme cruelty.” See Hernandez, 345 F.3d at 840

(distinguishing the “extreme concept of domestic violence” from “mere

unkindness”). Accordingly, the BIA did not err in concluding that Solitoki did not

qualify for cancellation of removal under 8 U.S.C. § 1229b(b)(2).

      PETITION DENIED.




                                         3